DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 was filed after the mailing date of the Notice of Allowance on 02/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches limitations as noted in the previous Office Action 10/13/2020.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
“wherein the threshold is one of a percentage or a number of times that a particular treatment was prescribed to particular cohort members of a same cohort group associated with the medical issue, and wherein the threshold distinguishes high-frequency responses from other responses of the same cohort group; and identifying the plurality of most frequent responses as those responses of the same cohort group that meet or exceed the threshold;” as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The examiner notes that the claims are allowable based on the amendments clarifying the uses of the threshold of suitable responses to the medical issue which has been described in further detail. The closest identified prior art is Mendes, “An Approach to Answer Selection in Question-Answering Based on Semantic Relations”. The abstract of Mendes generally teaches “A score is given to each candidate answer as a function of its frequency of occurrence, and the final answer is selected from the set of candidates sorted in decreasing order of score” a scoring method that scores the frequency of occurrence of an answer however, Mendes fails to explicitly disclose the frequency threshold of responses for each cohort group. The applicant has provided amendments that further clarify the claim (i.e. “and wherein the threshold distinguishes high-frequency responses from other responses of the same cohort group;”) to describe that the threshold is used to distinguish the high-frequency responses from the other responses in the same cohort group that meet or exceed the threshold.
Claim 13 and 17 are allowed similarly to claim 1. Claims 2-12, 14-16, and 18-20 are similarly allowed based on their dependency to the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Claim 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.S./Examiner, Art Unit 2123         

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123